    Case 5:20-cv-01051-DNH-TWD Document 66 Filed 03/16/21 Page 1 of 14




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

PAUL T. COMPTON,
The People,

                    Plaintiff,

              -v-                      5:20-CV-1051

SHERENE PAVONE, SAL
PAVONE, MICHAEL KERWIN,
DOUGLAS DEMARCHE, STATE
OF NEW YORK ONONDAGA
COUNTY FAMILY COURT,
DAVID PRIMO, KIT MOORE,
MICHELLE PIRRO-BAILEY,
WILLIAM ROSE, MARTHA
WALSH-HOOD, and
JOHN/JANE DOES,

                    Defendants.

--------------------------------

APPEARANCES:                           OF COUNSEL:

PAUL T. COMPTON
Plaintiff, Pro Se
P.O. Box 5
Baldwinsville, NY 13027

OFFICE OF ROBERT G. WELLS              ROBERT G. WELLS, ESQ.
Attorneys for Defendant
   Sherene Pavone
    Case 5:20-cv-01051-DNH-TWD Document 66 Filed 03/16/21 Page 2 of 14




HON. LETITIA JAMES                          HELENA O. PEDERSON, ESQ.
Attorney General for the                    Ass’t Attorney General
   State of New York
Attorneys for Defendants Sal
   Pavone, State of New York
   Onondaga County Family Court,
   David Primo, Kit Moore,
   Michelle Pirro-Bailey, William
   Rose, and Martha Walsh-Hood
The Capitol
Albany, NY 12224

COSTELLO, COONEY &                          PAUL G. FERRARA, ESQ.
   FEARON, PLLC
Attorneys for Defendants Michael
   Kerwin and Douglas Demarche

DAVID N. HURD
United States District Judge

                MEMORANDUM-DECISION and ORDER

I. INTRODUCTION

   On September 8, 2020, pro se plaintiff Paul Compton (“Compton” or

“plaintiff”) filed this civil rights action against defendants Sherene Pavone

(“Ms. Pavone”), Sal Pavone (“Mr. Pavone”), Michael Kerwin (“Kerwin”),

Douglas Demarche (“Demarche”), David Primo (“Primo”), Kit Moore

(“Moore”), William Rose (“Rose”), Michelle Pirro-Bailey (“Pirro-Bailey”),

Martha Walsh-Hood (“Walsh-Hood”), the Onondaga County Family County

(the “Family Court”), and some John and Jane Does.




                                      -2-
    Case 5:20-cv-01051-DNH-TWD Document 66 Filed 03/16/21 Page 3 of 14




   Compton’s complaint alleges that the named defendants are liable under

various federal statutes, including the Racketeer Influenced and Corrupt

Organizations Act (“RICO”), for, inter alia, abusing the law or legal process

with the intent to harm his children. Plaintiff’s complaint seeks damages in

excess of 10 million dollars. Dkt. No. 1. Demarche, Kerwin, and Ms. Pavone

have answered Compton’s complaint. Dkt. Nos. 6, 14, 47.

   On December 1, 2020, the Family Court, Mr. Pavone, Primo, Moore, Rose,

Hon. Pirro-Bailey, and Hon. Walsh-Hood (the “State defendants”) moved

under Rules 12(b)(1), 12(b)(2), 12(b)(5), and 12(b)(6) to dismiss Compton’s

complaint insofar as it asserted claims against them. Dkt. No. 48. In

opposition, plaintiff moved for default judgment, sought to dismiss

defendants’ “illegitimate motion to dismiss,” and cross-moved to amend his

complaint. Dkt. No. 50. Thereafter, plaintiff also moved for a restraining

order or an injunction against the named defendants. Dkt. Nos. 56–57.

These motions have been fully briefed and will be considered on the basis of

the submissions without oral argument.

II. BACKGROUND

   Compton’s complaint identifies a number of different federal statutes,

including RICO and various provisions of law that prohibit human

trafficking. E.g., 18 U.S.C. § 1589. However, beyond alleging that the named

defendants harbor an “intent to harm the children of the Plaintiff,” the

                                      -3-
    Case 5:20-cv-01051-DNH-TWD Document 66 Filed 03/16/21 Page 4 of 14




complaint does not include any supporting factual allegations that describe

how one or more of the named defendants are engaged in the unlawful

activity alleged. See generally Dkt. No. 1.

   In a supplemental submission, Compton explains that defendants are

“criminally and publically corrupt.” Dkt. No. 50 at 6. 1 Plaintiff has also

included photographs and screenshots of social media posts. Id. at 11–12.

Plaintiff contends these screenshots are evidence that defendants “knowingly

endangered minor children.” Id. at 12.

   In what appears to be a proposed amended complaint, Compton re-alleges

that defendants are liable under RICO and other federal statutes. Dkt. No.

50 at 16–21. Plaintiff re-alleges that defendants intend to “harm” his

children. Id. at 16. Plaintiff has also included a color-coded table in which he

identifies how each named defendant violated one or more state laws. Id. at

18. Plaintiff has attached as an exhibit his correspondence with the New

York Attorney General’s Office and with the New York State Court

System. Id. at 23–27. Plaintiff has also attached as an exhibit his affidavits

of service on the named defendants. Id. at 28–35.

   Compton’s motion for a restraining order and/or a preliminary injunction

against the named defendants includes broadly similar information. Dkt.




   1 Pagination corresponds to CM/ECF.


                                         -4-
    Case 5:20-cv-01051-DNH-TWD Document 66 Filed 03/16/21 Page 5 of 14




Nos. 56–57. For instance, plaintiff has taken screenshots of certain social

media posts by Demarche and characterized him as a “flight risk.” Dkt. No.

56 at2–3. Plaintiff alleges that Mr. and Mrs. Pavone mailed him a letter in

an attempt to “coerce and threaten” him. Id. at 7. Plaintiff alleges the

named defendants “are in negligence for their denial of the serious drug child

abuse problem.” Id. at 10. Plaintiff alleges that his minor son was “severely

physically assaulted at the home of his mother.” Id. at 11. Plaintiff alleges

that Kerwin “attempted to obstruct the criminal prosecution” of an

offender. Id. at 40. In plaintiff’s view, “cost-effective Federal Justice” is

unlikely unless the Court orders the “arrests and incarcerations” of the

named defendants. Id. at 16.

   In his second amended motion for a restraining order and/or a preliminary

injunction, Compton re-asserts that Demarche is a flight risk. Dkt. No. 57.

Plaintiff again includes screenshots of various social media posts. See, e.g.,

id. at 3–4. Generally speaking, however, plaintiff’s amended motion is

broadly similar to his original filing. Compare Dkt. No. 56 with Dkt. No. 57.

   In another supplemental submission, Compton re-alleges that the named

defendants are responsible for child abuse. Dkt. No. 63. Plaintiff also alleges

that a New York State government website is being “criminally abused” and

should be investigated by federal law enforcement agencies. Id. at 5.

Plaintiff alleges defendants “have been grafting and embezzling” for the

                                        -5-
    Case 5:20-cv-01051-DNH-TWD Document 66 Filed 03/16/21 Page 6 of 14




purpose of “amassing wealth” at the “expense of the broader populace.” Id. at

9. Plaintiff has attached exhibits in support of these claims. Id. at 13–68.

   In a letter to the Court, Compton indicates that the State defendants’

papers are “undergoing careful review” because their answers “reveal even

more alarming State of New York penal code and Federal crimes than

initially gleaned.” Dkt. No. 65. According to plaintiff, he needs “as much

relative time as appropriate in submitting my response.” Id. Even so,

plaintiff says, he “can assure the Federal Court that it will be submitted as

soon as it is mature.” Id.

III. DISCUSSION

   As an initial matter, Compton has recently requested leave to amend

certain of his supporting papers to correct some typographical errors. Dkt.

No. 64. That request will be granted. Plaintiff’s amended papers will be

considered as part of his supporting submissions.

   A. Pro Se Status

   Because Compton is proceeding pro se, his complaint, “however inartfully

pleaded, must be held to less stringent standards than a formal pleading

drafted by lawyers.” Ahlers v. Rabinowitz, 684 F.3d 53, 60 (2d Cir. 2012)

(cleaned up). As the Second Circuit has repeatedly instructed, a complaint

filed pro se “must be construed liberally with ‘special solicitude’ and

interpreted to raise the strongest claims that it suggests.” Hogan v. Fischer,

                                       -6-
    Case 5:20-cv-01051-DNH-TWD Document 66 Filed 03/16/21 Page 7 of 14




738 F.3d 509, 515 (2d Cir. 2013) (quoting Hill v. Curcione, 657 F.3d 116, 122

(2d Cir. 2011)). “This is particularly so when the pro se plaintiff alleges that

h[is] civil rights have been violated.” Ahlers, 684 F.3d at 60 (quoting Sealed

Plaintiff v. Sealed Defendant, 537 F.3d 185, 191 (2d Cir. 2008)).

   As mentioned supra, Compton has filed a number of additional

submissions in support of his claims or in an effort to cross-move for certain

forms of relief. Dkt. Nos. 50, 56, 57, 63. Those additional submissions will

also be examined in a further effort to determine the nature and sufficiency of

plaintiff’s claims for relief. See, e.g., Boguslavsky v. Kaplan, 159 F.3d 715,

719 (2d Cir. 1998) (“[C]ourts may look to submissions beyond the complaint to

determine what claims are presented by an uncounseled party.”).

   B. Rule 8

   Even so, Compton’s complaint must be dismissed. Rule 8 of the Federal

Rules of Civil Procedure requires a pleading to present a “short and plain

statement of the claim showing that the pleader is entitled to relief.” FED. R.

CIV. P. 8(a)(2). “The statement should be short because unnecessary prolixity

in a pleading places an unjustified burden on the court and the party who

must respond to it because they are forced to select the relevant material

from a mass of verbiage.” Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir.

1988) (cleaned up). “The statement should be plain because the principal

function of pleadings under the Federal Rules is to give the adverse party fair

                                       -7-
    Case 5:20-cv-01051-DNH-TWD Document 66 Filed 03/16/21 Page 8 of 14




notice of the claim asserted so as to enable him to answer and prepare for

trial.” Id.

   As the Second Circuit has explained, “fair notice” is “that which will

enable the adverse party to answer and prepare for trial, allow the

application of res judicata, and identify the nature of the case so that it may

be assigned the proper form of trial.” Wynder v. McMahon, 360 F.3d 73, 79

(2d Cir. 2004) (cleaned up). “[T]he pleading standard Rule 8 announces does

not require detailed factual allegations, but it demands more than an

unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009).

   Federal pleading rules are “not meant to impose a great burden upon a

plaintiff.” Dura Pharms., Inc. v. Broudo, 544 U.S. 336, 348 (2005). However,

“[w]hen a complaint does not comply with the requirement that it be short

and plain, the court has the power, on its own initiative or in response to a

motion by the defendant, to strike any portions that are redundant or

immaterial . . . or to dismiss the complaint.” Salahuddin, 861 F.2d at 42.

   “A complaint fails to comply with Rule 8(a)(2) if it is so confused,

ambiguous, vague or otherwise unintelligible that its true substance, if any,

is well disguised.” Strunk v. U.S. House of Representatives, 68 F. Appx 233,

235 (2d Cir. 2003) (summary order); see also Prezzi v. Berzak, 57 F.R.D. 149,

151 (S.D.N.Y. 1972) (“Complaints which ramble, which needlessly speculate,

                                       -8-
    Case 5:20-cv-01051-DNH-TWD Document 66 Filed 03/16/21 Page 9 of 14




accuse, and condemn, and which contain circuitous diatribes far removed

from the heart of the claim do not comport with these goals and this system;

such complaints must be dismissed.”).

   “Finally, regardless of whether a plaintiff has paid the filing fee, a district

court has the inherent power to sua sponte dismiss a frivolous case.” Bayne v.

Health Ins. Portability & Accountability Act, 2012 WL 119617, at *4

(E.D.N.Y. Jan. 17, 2012) (collecting cases); see also LaSpisa v. CitiFinancial

Co., 2020 WL 2079410, at *3 (N.D.N.Y. Apr. 30, 2020) (Suddaby, J.) (“[W]here

(as here) that pro se plaintiff is neither a prisoner nor proceeding in forma

pauperis, a district court may always sua sponte dismiss a pro se plaintiff’s

complaint based on frivolousness.”). In short, “[a] plaintiff asserting fantastic

or delusional claims should not, by payment of a filing fee, obtain a license to

consume limited judicial resources and put defendants to effort and

expense.” Tyler v. Carter, 151 F.R.D. 537, 540 (S.D.N.Y. 1993), aff’d, 41 F.3d

1500 (2d Cir. 1994).

   Upon review, Compton’s complaint does not present any actionable claims

and must be dismissed as frivolous. “A district court has the inherent

authority to dismiss an action that lacks an arguable basis either in law or in

fact, regardless of whether the plaintiff has paid the filing fee.” MacKinnon

v. City of N.Y./Human Res. Admin., 580 F. App’x 44, 45 (2d Cir. 2014)

(summary order) (cleaned up).

                                       -9-
    Case 5:20-cv-01051-DNH-TWD Document 66 Filed 03/16/21 Page 10 of 14




   An action lacks an arguable basis in law when it is based on “an

indisputably meritless legal theory” or “a dispositive defense clearly exists on

the face of the complaint.” Livingston v. Adirondack Beverage Co., 141 F.3d

434, 437 (2d Cir. 1998) (cleaned up). “A finding of factual frivolousness is

appropriate when the facts alleged rise to the level of the irrational or the

wholly incredible, whether or not there are judicially noticeable facts

available to contradict them.” Denton v. Hernandez, 504 U.S. 25, 33 (1992).

   Compton’s complaint is legally and factually frivolous. For example,

plaintiff alleges that:

             1. This action arises from the ‘pattern’ of conspiracy,
             fraud, or other pervasive non-statutory or criminal
             activities, deriving from racketeering-influence
             criminal organization (18 USC 96), of SHERENE
             PAVONE and SAL PAVONE, within / in association
             with, the State of New York County of Onondaga
             Family Court. With the intent to harm the children of
             the Plaintiff or Plaintiff, the Defendants have abused
             process, violated Rights guaranteed by the UNITED
             STATES, and committed crimes to attempt to sustain
             their racketeering, or detract from their liabilities or
             crimes.

                 Among other things, the Plaintiff seeks damages in
             excess of 10 million dollars, including punitive
             damages, for the Defendants massive, outrageous,
             local criminal public corruption and fraud. By virtue
             of the Defendant’s illegal conduct, or its effects on the
             children of the Plaintiff or Plaintiff, the Plaintiff / The
             People also charge the Defendants as a threat to
             Public Health / Institutions / services guaranteed by
             the UNITED STATES. Hence, the assets / properties
             of the Defendants, private / public, are subject to

                                        - 10 -
    Case 5:20-cv-01051-DNH-TWD Document 66 Filed 03/16/21 Page 11 of 14




            imminent domain and seizure for trial security /
            damages, by the UNITED STATES Court.

Compl. ¶ 1 (emphases and errors in original). To the extent any factual

allegations are even discernible from this pleading, they are “wholly

incredible, irrational, and/or appear to be the product of delusion or

fantasy.” Curmen v. U.S. Gov’t, 2018 WL 2324060, at *3 (E.D.N.Y. May 22,

2018).

   To be clear, the Court did not reach this conclusion lightly. As described

supra, Compton’s various supporting submissions have also been examined in

an effort to determine whether there might be any discernable factual

allegations from which a fair inference of possible liability could be drawn

against one or more of the named defendants.

   However, these submissions fail to add any meaningful factual detail to

Compton’s allegations of wrongdoing. Instead, plaintiff’s voluminous

submissions all continue in the same theme as his pleading: bombastic

accusations of serious misconduct without any indication of what is actually

going on. See Dkt. Nos. 50, 56, 57, 63.

   Courts routinely dismiss this kind of pro se complaint. Gallop v. Cheney,

2010 WL 909203, at *5 (S.D.N.Y. Mar. 15, 2010) (“Courts have not hesitated

to dismiss complaints asserting delusional claims of conspiracy.”), aff’d, 642

F.3d 364 (2d Cir. 2011); cf. Ceparano v. Suffolk Cty., 2010 WL 5437212, at *3


                                      - 11 -
    Case 5:20-cv-01051-DNH-TWD Document 66 Filed 03/16/21 Page 12 of 14




(E.D.N.Y. Dec. 15, 2010) (“[P]rolix, unintelligible, speculative complaints that

are argumentative, disjointed and needlessly ramble have routinely been

dismissed in this Circuit.”).

   For instance, in Harvey v. Kirk, the trial court sua sponte dismissed as

frivolous a pro se litigant’s claim without leave to amend where the plaintiff

alleged that government agents were surveilling and harassing him using

telepathic methods. 2019 WL 5150035, at *4 (N.D.N.Y. May 9, 2019) (Report

& Recommendation), adopted by 2019 WL 3491264 (N.D.N.Y. Aug. 1, 2019).

   District courts elsewhere in this circuit have reached the same conclusion

when presented with similar pleadings. In Raoul v. City of N.Y. Police Dep’t,

the trial court dismissed as factually frivolous a fee-paid pro se litigant’s

complaint alleging a “wide-ranging conspiracy” between state and federal

agencies that involved a campaign to harass, torture, and harm the

plaintiff. 2015 WL 1014204, at *1–*2 (E.D.N.Y. Mar. 6, 2015).

   The same is true of Ciltas v. Wang, 2020 WL 6146865, at *1 (E.D.N.Y. Oct.

20, 2020). There, the pro se litigant alleged that certain named defendants

had been trying to murder her for years, had made false statements and

hidden cameras in her home and vehicle, and hacked her electronic

devices. 2020 WL 6146865, at *1. The court dismissed the claim as frivolous

even though the plaintiff had paid the filing fee.



                                       - 12 -
    Case 5:20-cv-01051-DNH-TWD Document 66 Filed 03/16/21 Page 13 of 14




   Nor will Compton be given leave to amend. “[A]lthough district courts in

this Circuit are generally reluctant to dismiss a pro se plaintiff’s action

without permitting leave to replead, the Second Circuit has explained that it

is nevertheless appropriate to do so in cases where it appears that granted

leave to amend is unlikely to be productive.” Forjone v. Dep’t of Motor

Vehicles, 414 F. Supp. 3d 292, 303 (N.D.N.Y. 2019) (cleaned up)

   That standard has clearly been met. Compton has offered the Court a

number of different submissions that purport to support his claims for

relief. The Court has reviewed these documents carefully. None of these

filings provide even a hint of a non-frivolous claim; instead, they further

support the conclusion that plaintiff’s claims are irrational. Because the

complaint and supporting submissions are devoid of any basis in law or fact,

better pleading will not cure the defects. Accordingly, leave to amend will be

denied as futile.

IV. CONCLUSION

   While the Court has no reason to doubt the sincerity of plaintiff’s beliefs,

the nature and substance of the allegations in the complaint and the

supporting submissions “makes the continuation of this vexatious litigation

an unjustified expenditure of public and private resources.” Kraemer v. City

of N.Y., 2020 WL 1974204, at *4 (S.D.N.Y. Apr. 24, 2020) (dismissing as

frivolous a fee-paid pro se litigant’s complaint and denying leave to amend as

                                       - 13 -
    Case 5:20-cv-01051-DNH-TWD Document 66 Filed 03/16/21 Page 14 of 14




futile). Although plaintiff has paid the filing fee, the Court certifies that

pursuant to 28 U.S.C. § 1915(a)(3) any appeal would not be taken in good

faith and, therefore, in forma pauperis status is denied for the purpose of

appeal.

   Therefore, it is

   ORDERED that

   1. Plaintiff’s letter request is GRANTED;

   2. Plaintiff’s cross-motion to amend is DENIED;

   3. Plaintiff’s motion for a restraining order or a preliminary injunction is

   DENIED; and

   4. Plaintiff’s complaint is DISMISSED as frivolous.

   The Clerk of the Court is directed to terminate the pending motions, enter

a judgment accordingly, and close the file.

   IT IS SO ORDERED.




Dated: March 16, 2021
       Utica, New York.




                                       - 14 -
